DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-15, 17, & 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 10-14, 17, & 18 of U.S. Patent No. 11,448,692. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations have been removed from the current independent claims 1, 9, & 15 and are therefore broader than those allowed in the previous parent case. In the previous parent case, the sequences were required and “each of the sequence having (required) a ramp-up stage and a ramp-down stage.” The subsequently listed dependent claims are identical.
Application # 17/809577
Pat. # 11,448,692
Independent Claim 1 
A method, comprising: applying a voltage having a first voltage level to an input terminal of a device under test (DUT) during a first period; applying a stress signal to the input terminal of the DUT during a second period subsequent to the first period, the stress signal including a plurality of pulses, wherein the stress signal has a second voltage level and a third voltage level both different from the first voltage level, wherein the second voltage level is greater than the third voltage level; obtaining an output signal in response to the stress signal at the output terminal of the DUT; and comparing an output signal with the stress signal.
Independent Claim 1 

A method, comprising: providing a device under test (DUT) having an input terminal and an output terminal; applying a voltage having a first voltage level to the input terminal of the DUT during a first period; applying a stress signal to the input terminal of the DUT during a second period subsequent to the first period, the stress signal including a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage, wherein the stress signal has a second voltage level and a third voltage level both different from the first voltage level, wherein the second voltage level is greater than the third voltage level; obtaining an output signal in response to the stress signal at the output terminal of the DUT; and comparing the output signal with the stress signal.

Claim 2 
The method of claim 1, further comprising determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal.
Claim 2 
The method of claim 1, further comprising determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal.
Claim 3 
The method of claim 2, wherein the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain.
Claim 3 
The method of claim 2, wherein the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain.
Claim 4 
The method of claim 3, wherein the output signal is partially logically different from the stress signal in the same time domain.
Claim 4 
The method of claim 3, wherein the output signal is partially logically different from the stress signal in the same time domain.
Claim 5 
The method of claim 3, wherein the output signal is fully logically different from the stress signal in the same time domain.
Claim 5 
The method of claim 3, wherein the output signal is fully logically different from the stress signal in the same time domain
Claim 6 
The method of claim 1, wherein the second voltage level is 1.3 to 3.0 times higher than the first voltage level.
Claim 6 
The method of claim 1, wherein the second voltage level is 1.3 to 3.0 times higher than the first voltage level.
Claim 7 
The method of claim 1, wherein the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level.
Claim 7 
The method of claim 1, wherein the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level.
Claim 8 
The method of claim 1, wherein the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Claim 8 
The method of claim 1, wherein the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Independent Claim 9 
A method, comprising: applying an initial signal to an input terminal of a device under test (DUT) in a first period; applying a stress signal to the input terminal of the DUT in a second period; obtaining an output signal in response to the initial signal and the stress signal at an output terminal of the DUT, the output signal in response to the initial signal having a first voltage level, the output signal in response to the stress signal including a plurality of pulses, wherein the output signal has a second voltage level and a third voltage level both different from the first voltage level, wherein the second voltage level is greater than the third voltage level; and comparing the output signal with the stress signal.
Independent Claim 9
A method, comprising: providing a device under test (DUT) having an input terminal and an output terminal; applying an initial signal to the input terminal of the DUT in a first period; applying a stress signal to the input terminal of the DUT in a second period; obtaining an output signal in response to the initial signal and the stress signal at the output terminal of the DUT, the output signal in response to the initial signal having a first voltage level, the output signal in response to the stress signal including a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage, wherein the output signal has a second voltage level and a third voltage level both different from the first voltage level, wherein the second voltage level is greater than the third voltage level; comparing the output signal with the stress signal; and determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal.
Claim 11 
The method of claim 9, wherein the second voltage level is 1.3 to 3.0 times higher than the first voltage level.
Claim 10 
The method of claim 9, wherein the second voltage level is 1.3 to 3.0 times higher than the first voltage level.
Claim 12 
The method of claim 9, wherein the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level.
Claim 11 
The method of claim 9, wherein the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level.
Claim 13 
The method of claim 9, wherein the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain.
Claim 12 
The method of claim 9, wherein the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain.
Claim 14 
The method of claim 9, wherein the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Claim 13
The method of claim 9, wherein the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Independent Claim 15 
A semiconductor device, comprising: a first input terminal configured to receive a stress signal; an output terminal configured to generate an output signal in response to the stress signal; a substrate; a gate disposed on the substrate; a contact disposed on the substrate and beside the gate; and an epitaxy disposed within the substrate and under the contact, wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm, wherein the output signal in response to the stress signal includes a plurality of pulses, wherein the output signal has a first voltage level and a second voltage level.
Independent Claim 14
A semiconductor device, comprising: a first input terminal configured to receive a stress signal; an output terminal configured to generate an output signal in response to the stress signal; a substrate; a gate disposed on the substrate; and a contact disposed on the substrate and beside the gate, wherein the contact is electrically connected to the first input terminal or the output terminal, and wherein a distance between the gate and the contact is less than 3 nanometer (nm), wherein the output signal in response to the stress signal includes a plurality of sequences, each of the sequence having a ramp-up stage and a ramp-down stage, wherein the output signal has a first voltage level and a second voltage level.
Claim 17 
The semiconductor device of claim 15, wherein the first input terminal of the semiconductor device is further configured to receive a voltage having a third voltage level prior to receiving the stress signal.
Claim 17 
The semiconductor device of claim 14, wherein the first input terminal of the semiconductor device is further configured to receive a voltage having a third voltage level prior to receiving the stress signal.
Claim 19
The semiconductor device of claim 17, wherein the first voltage level is higher than the second voltage level and the third voltage level.
Claim 18
The semiconductor device of claim 17, wherein the contact is electrically connected to a drain or a source of the semiconductor device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 & 9-13 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hung et al (U.S. PGPub # 2011/0037494).
Regarding Independent Claim 1, Hung teaches:
A method, comprising: 
applying a voltage having a first voltage level to an input terminal of a device under test (DUT) during a first period (Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraph 0014.); 
applying a stress signal to the input terminal of the DUT during a second period subsequent to the first period (Fig. 1 Element 104. See Fig. 6. See
paragraphs 0001, 0015, 0018, & elsewhere.), the stress signal including a plurality of pulses (Fig. 1 Element 104. See Fig. 4 Element 404. See
paragraphs 0020-0023 wherein power cycling is disclosed. See paragraph
0014.), wherein the stress signal has a second voltage level and a third voltage level both different from the first voltage level, wherein the second voltage level is greater than the third voltage level (See Fig. 4 Elements 404 wherein any step can be arbitrarily labeled as first, second, or third to meet the claimed limitation.).; 
obtaining an output signal in response to the stress signal at the output terminal of the DUT (Fig. 1 Element 106. See Fig. 4 Element 404.See
paragraph 0018 wherein power cycling is disclosed.); and 
comparing an output signal with the stress signal (Fig. 1 Element 106.
See Fig. 5 and associated text. See paragraph 0024.).

    PNG
    media_image1.png
    473
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    461
    550
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    425
    732
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    713
    media_image4.png
    Greyscale

Regarding Claim 2, Hung teaches all elements of claim 1, upon which this claim depends.
Hung teaches determining whether the DUT has an abnormal structure based on a result of the comparison between the output signal and the stress signal (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures are discussed, which would be abnormal structures.).
Regarding Claim 3, Hung teaches all elements of claim 2, upon which this claim depends.
Hung teaches the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).
Regarding Claim 4, Hung teaches all elements of claim 3, upon which this claim depends.
Hung teaches the output signal is partially logically different from the stress signal in the same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).
Regarding Claim 5, Hung teaches all elements of claim 3, upon which this claim depends.
Hung teaches the output signal is fully logically different from the stress signal in the same time domain(Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).
Regarding Claim 6, Hung teaches all elements of claim 1, upon which this claim depends.
Hung teaches the second voltage level is 1.3 to 3.0 times higher than the first voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 7, Hung teaches all elements of claim 1, upon which this claim depends.
Hung teaches the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Independent Claim 9, Hung teaches:
A method, comprising: 
applying an initial signal to an input terminal of a device under test (DUT) in a first period (Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraphs 0001, 0015, 0018, & elsewhere. ); 
applying a stress signal to the input terminal of the DUT in a second period (Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a
voltage. See paragraphs 0001, 0015, 0018, & elsewhere.); 
obtaining an output signal in response to the initial signal and the stress signal at an output terminal of the DUT (Fig. 1 Element 104. See Fig. 6. See paragraphs
0001, 0015, 0018, & elsewhere.), the output signal in response to the initial signal having a first voltage level, the output signal in response to the stress signal including a plurality of pulses (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.), wherein the output signal has a second voltage level and a third voltage level both different from the first voltage level (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.), wherein the second voltage level is greater than the third voltage level (Fig. 1 Element 104. See Fig. 3 Element 304.See paragraph 0018 wherein power cycling is disclosed.); and 
comparing the output signal with the stress signal (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures are discussed, which would be abnormal structures. See paragraph 0024.).
Regarding Claim 10, Hung teaches all elements of claim 9, upon which this claim depends.
Hung teaches the third voltage level is lower than the first voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere. Given all of the possibilities, Hung teaches that this limit is possible.).
Regarding Claim 11, Hung teaches all elements of claim 9, upon which this claim depends.
Hung teaches the second voltage level is 1.3 to 3.0 times higher than the first voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 12, Hung teaches all elements of claim 9, upon which this claim depends.
Hung teaches the third voltage level is 0.7 times the first voltage level to 0.9 times the second voltage level (See Fig. 4 wherein the steps are uniform and meet the metes and bounds of this indefinite claim. See paragraphs 0020-0022 and elsewhere.).
Regarding Claim 13, Hung teaches all elements of claim 9, upon which this claim depends.
Hung teaches the DUT is determined as having the abnormal structure in the case that the output signal is logically different from the stress signal in a same time domain (Fig. 1 Element 106. See Fig. 5. See paragraphs 0001, 0023-0032 wherein fabrication failures, continuity tests, etc. are discussed in different distinct sets of tests, each having its own time in the methods disclosed. These tests and the flaws associated with them would be considered abnormal structures.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 102(a) (1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hung et al (U.S. PGPub # 2011/0037494) in view of Beltram et al (EP # 0348099.).
Regarding Independent Claim 15, Hung teaches:
A semiconductor device, comprising: 
a first input terminal configured to receive a stress signal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 1 Element 104 wherein in energizing the integrated circuit involves applying a voltage. See paragraphs 0001, 0015, 0018, & elsewhere.); 
an output terminal configured to generate an output signal in response to the stress signal (Fig. 1 Element 102 wherein an integrated circuit has an input and output. Fig. 1 Element 104. See Fig. 6. See paragraphs 0001, 0015, 0018, & elsewhere.); 
a substrate (Fig. 2 Element 202 wherein an integrated circuit is a solid state device built on a silicon substrate. The wafer contains the substrate for all of the transistors therein.); 
a gate disposed on the substrate (Fig. 1 Element 102 wherein an integrated circuit has multiple gates and they are all on a silicon substrate.); 
a contact disposed on the substrate and beside the gate (Fig. 3 Elements 320 & 322 wherein the DUT necessarily has a contact so that it can be tested. Fig. 1 Element 102 wherein an integrated circuit has multiple gates.); and 
(Fig. 1 Element 102 wherein an integrated circuit has multiple gates and can be optimized to reduce the distance between those gates. See MPEP Section 214.), wherein the output signal in response to the stress signal includes a plurality of pulses, wherein the output signal has a first voltage level and a second voltage level.
Hung does not explicitly teach: 
an epitaxy disposed within the substrate and under the contact, wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm
Beltram teaches: 
an epitaxy disposed within the substrate and under the contact (Fig 1 Elements 33, 32, 12.1, & 14.1.), wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm (Fig 1 Elements 33, 32, 12.1, & 14.1 wherein any arbitrary line of projection can be created to meet the metes and bounds of this limitation.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Beltram to the teachings of Hung such that an epitaxy disposed within the substrate and under the contact, wherein a minimum distance between a projection line of the gate on the substrate and a projection line of the epitaxy on the substrate is less than 1 nm because this is an easy, cheap and reliable means of producing a functioning floating gate memory. 
All elements are either directly anticipated as mapped above or obvious in view of common knowledge of these devices and systems. It would have been obvious to one of ordinary skill in the art before the effective time of filing to have the elements function as mapped above because that is how they are known to function. All transistors have gates and are very commonly mounted on silicon substrates. Therefore, the structural limitations above are mapped using the broadest reasonable interpretation in light of the claim language above.
Regarding Claim 16, Hung & Beltram teach all elements of claim 15, upon which this claim depends.
Hung does not explicitly teach a spacer disposed on the substrate and between the gate and the contact; and a gate dielectric disposed between the gate and the substrate.
Beltram teaches a spacer disposed on the substrate and between the gate and the contact (Fig. 12 Element 18”.); and a gate dielectric disposed between the gate and the substrate (Fig. 12 Element substrate not labeled 32, 54, G.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Beltram to the teachings of Hung such that a spacer disposed on the substrate and between the gate and the contact; and a gate dielectric disposed between the gate and the substrate because this is an easy, cheap and reliable means of producing a functioning floating gate memory.

Claims 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (U.S. PGPub # 2011/0037494) in view of Kang et al (U.S. PGPub # 2017/0350938).
Regarding Claim 8, Hung teaches all elements of claim 1, upon which this claim depends.
Hung does not explicitly teach that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Kang teaches that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.); and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.).

    PNG
    media_image5.png
    399
    483
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kang to the teachings of Hung such that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT because this allows “the circuit (to) be tested and measured under DC PMOS stress and DC NMOS stress.” See paragraph 0063 of Kang.
Regarding Claim 14, Hung teaches all elements of claim 9, upon which this claim depends.
Hung does not explicitly teach that the DUT comprises: a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT.
Kang teaches a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.); and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT (See Fig. 2B and paragraph 0061 wherein the inverter is considered the DUT.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kang to the teachings of Hung such that a PMOS having a source connected to the input terminal of the DUT, a gate, and a drain connected to the output terminal of the DUT; and a NMOS having a source connected to ground, a gate connected to the gate of the PMOS, and a drain connected to the output terminal of the DUT because this allows “the circuit (to) be tested and measured under DC PMOS stress and DC NMOS stress.” See paragraph 0063 of Kang.

Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 17, Hung & Beltram teach all elements of claim 15, upon which this claim depends.
Hung does not explicitly teach the first input terminal of the semiconductor device is further configured to receive a voltage having a third voltage level prior to receiving the stress signal.
Regarding Claim 18, Hung & Beltram teach all elements of claim 17, upon which this claim depends.
Hung does not explicitly teach the contact is electrically connected to a drain or a source of the semiconductor device.
Regarding Claim 19, Hung & Beltram teach all elements of claim 17, upon which this claim depends.
Hung does not explicitly teach the first voltage level is higher than the second voltage level and the third voltage level.
Regarding Claim 20, Hung & Beltram teach all elements of claim 19, upon which this claim depends.
Hung does not explicitly teach the first voltage level is about 1.3 to about 3.0 times higher than the third voltage level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858